

115 HRES 824 IH: Opposing the detention and deportation of Iraqi Chaldean Christians.
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 824IN THE HOUSE OF REPRESENTATIVESApril 12, 2018Mr. Moolenaar (for himself, Mrs. Lawrence, Mr. Huizenga, Mr. Levin, Mrs. Dingell, Mr. Trott, Mr. Bishop of Michigan, Mr. Kildee, Mr. Walberg, Mr. Bergman, and Mr. Upton) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONOpposing the detention and deportation of Iraqi Chaldean Christians.
	
 Whereas the United States has traditionally had an important role as a safe harbor for persecuted religious minorities;
 Whereas the Trump Administration has pledged to prioritize the defense of persecuted minorities in the Middle East and around the world;
 Whereas the United States Congress and the Department of State have recognized that genocide has been committed against the religious minorities of Iraq;
 Whereas Chaldean Christians represent a significant religious minority in Iraq; Whereas the Chaldean community of Iraq faces active persecution by both state and nonstate actors;
 Whereas the Department of Homeland Security has detained several hundred Chaldeans living in the United States for possible deportation to Iraq;
 Whereas any Chaldean deported to Iraq will be subject to discrimination, violent persecution, and possibly death; and
 Whereas the Chaldean community represents a vibrant and important part of United States culture and society: Now, therefore, be it
	
 That the House of Representatives— (1)opposes the detention and possible removal of Iraqi Chaldeans; and
 (2)urges President Donald Trump to use his executive authority and discretion to defer deportation for Iraqi Chaldeans living in the United States.
			